DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-15 in the reply filed on 7/12/2022 is acknowledged.  The traversal is on the ground(s) that there is no burden.  This is not found persuasive because burden was established due to the different classifications, search queries, and strategies needed for each group.  As such, the restriction is proper and maintained.
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/12/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sternchuss et al. (US 20160002098).
Sternchuss discloses a substrate coated with a low-E multilayer coating.  Concerning claims 1-4, Sternchuss discloses a coated substrate (FIG. 2; para. 0012-0135) comprising a substrate and a coating comprising a silicon nitride layer (element 9) (i.e. first high refractive index material), a silica layer (element 8) (i.e. first low refractive index material), a transparent conductive oxide layer (elements 2 and 3), and an intermediate layer (element 4) formed from silicon nitride or a zinc tin oxide embedded in the TCO layer.  With respect to the thickness of the embedded film, Sternchuss discloses the thickness of each intermediate layer is from 2 to 30 nm (para. 0034).  Examiner notes that the materials of the layers is the same as that disclosed in the specification and as such, would have the claimed refractive index relationship between the layers.  With respect to claim 5, the TCO layers are ITO (para. 0012-0023).  Regarding claim 6 , the intermediate layer is closer or further from the bottom of the TCO layer if the TCO layer is elements 10, 7, 6, and 2 as shown in Figure 2.  With respect to claim 7, the intermediate layer can be two layers wherein top intermediate layer is closer to the top of the TCO layer.  Regarding claim 8, as shown in Figure 2, if the TCO layer is considered elements 2 and 3, the intermediate film is approximately in the middle.
With respect to claim 10-12, Sternchuss discloses a coated substrate (FIG. 2; para. 0012-0135) comprising a substrate and a coating comprising a silicon nitride layer (element 9) (i.e. first high refractive index material), a silica layer (element 8) (i.e. first low refractive index material), a transparent conductive oxide layer (elements 2 and 3), and an intermediate layer (element 4) formed from silicon nitride or a zinc tin oxide embedded in the TCO layer.  the thickness of each intermediate layer is from 2 to 30 nm (para. 0034).  In regards to the positioning of the embedded layer, given that there are a finite number of combinations of the thickness of the each TCO layer, (i.e. first is thicker than the second layer, second is thicker than the first, and first and second layers have the same thickness), it would have been obvious to one of ordinary skill in the art to have the claimed positioning for the appropriate optical performance.  Examiner notes that the materials of the layers is the same as that disclosed in the specification and as such, would have the claimed refractive index relationship between the layers as claimed in claims 11 and 12.

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sternchuss et al. (US 20160002098) as applied to claims 1 and 10 above, and further in view of Molle et al. (US 20060246321).
Sternchuss discloses the above, including a protective coating comprising a first layer of silica (FIG. 2; element 7) and a layer of titanium dioxide (element 10; para. 0115-0117).  However, Sternchuss is silent to the later of titanium dioxide further including alumina.
Molle discloses a mixed oxide layer titania and alumina, wherein the addition of alumina provides higher structural and thermal stability (para. 0008-0012).  As such, for increased structural and thermal stability, one of ordinary skill in the art would have been motivated to have the protective layer of Sternchuss be a mixed oxide of aluminum oxide and titanium dioxide.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10650935. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a transparent conductive oxide having an embedded film with the same structure.  While it is noted that the ‘935 claims disclose the first underlayer comprising zinc, this would still read on the instant claims because the present claims are broader than those of the ‘935 patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783